Citation Nr: 1207056	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right foot disorder.  

3.  Entitlement to an initial compensable rating for lumbar strain with left meralgia paresthetica.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection and assigned an initial noncompensable (0 percent) rating for lumbar strain with left meralgia paresthetica, effective January 17, 2008.  The RO also denied service connection for bilateral hearing loss, tinnitus, and a bilateral foot condition.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for lumbar strain with left meralgia paresthetica, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a March 2010 rating decision, the RO granted service connection for tinnitus, representing a full grant of the benefit sought with respect to this claim. 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

The Board recognizes that, in his January 2008 claim for service connection, the Veteran indicated that he was seeking service connection for a condition of his bilateral feet; however, during a June 2008 VA examination to evaluate his claimed disability of the feet, the Veteran clarified that he was only seeking service connection for his right foot, as he had no complaints regarding his left foot.  In his March 2009 notice of disagreement (NOD), the Veteran stated that, as regards his bilateral foot condition, the claim should have read "foot condition" and went on to discuss his claimed right foot disability.  Most recently, during his November 2011 hearing, the Veteran again clarified that he was only seeking service connection for a right foot disorder, as he had no problems with his left foot.  Accordingly, the Board has recharacterized this issue on appeal as reflected on the title page.  

The issues of entitlement to service connection for a right foot disorder and entitlement to an initial compensable rating for lumbar strain with left meralgia paresthetica are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  On the date of the November 2011 hearing, the Veteran withdrew from appeal the claim of entitlement to service connection for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for bilateral hearing loss is dismissed.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

The Veteran asserts that he has a right foot disorder related to service.  Specifically, during the November 2011 hearing, the Veteran testified that he walked around in wet boots during service, which rubbed on what he thought was a blister, and, as time progressed, this blister never went away.  

Service treatment records reflect that, in April 1976, the Veteran complained of pain in the calf area of both legs.  The examiner observed that it appeared that the Veteran was lacing his boots too tightly.  The Veteran was referred to the podiatry clinic, where the impression was compression stress to the bilateral tibia with ostitis.  An April 1976 X-ray of the feet to rule out flat feet was normal.  In August 1976, the Veteran complained of arch and lower leg pain.  Examination revealed compensated right varus with probable arch strain, posterior tibialis strain, and cramps.  In his February 1977 Report of Medical History at separation from service, the Veteran reported foot trouble; however, no diagnosis was noted and clinical evaluation of the feet was normal. 

Post-service records of private treatment dated from April 1997 to April 2004 reflect that, in August 1999, the Veteran presented with several calluses and corns of the right foot, including a very large callus between the second and third right metatarsal heads.  The calluses and corns were shaved.  The Veteran's right foot was evaluated by a podiatrist in March 2000.  The podiatrist noted a verrucous appearing lesion on the right fourth toe distal interphalangeal joint, which was debrided.  The working diagnosis was verruca and the podiatrist indicated that he did not think the lesion was hyperkeratosis.  During treatment in May 2002, the Veteran complained of a lot of pain in his feet, mostly in the right foot.  Examination revealed a significantly painful hyperkeratosis at the second metacarpophalangeal joint of the right foot, as well as ingrown toenails of the hallux nails, bilaterally.  

Records of VA treatment dated from June 2007 to May 2008 include complaints regarding and treatment for a callus on the bottom of the right foot.  In March 2008, the Veteran described a painful callus to the distal end of the plantar aspect of his right foot.  The nurse noted that the Veteran had a 2 cm. callus.  The Veteran reported that he had had this callus since the Army.  

The Veteran was afforded a VA foot examination in June 2008.  The examiner indicated that the Veteran was seeking service connection for flat feet, although he was only claiming his right foot, as he had no complaints with his left foot.  The Veteran complained of right foot metatarsalgia and gave a history of hyperkeratosis, which both he and a private physician had resected in the past.  Examination of the right foot revealed a heavy, raised, tender, rounded hyperkeratotic lesion over the second metatarsal head.  The examiner noted that the Veteran tended to avoid putting pressure on the right metatarsal area.  Flatfoot was not seen; rather, the examiner noted that the Veteran had good arches.  The diagnosis was hyperkeratotic (heavy callus) lesion over the right second metatarsal head, with no pes planus observed.  The examiner added that the Veteran complained once in service of pain on his arches and on his calves.  While X-rays were ordered to rule out flat feet, no diagnosis of flat feet was given.  The examiner noted that there were no complaints of right metatarsalgia.  He opined that the Veteran's present metatarsalgia of the right foot (secondary to a hyperkeratotic lesion at the head of the second metatarsal head) was not related to pain on his arches and calves in service.  

Despite rendering the foregoing opinion, as indicated above, the Veteran has reported that he has had a right foot callus/blister since service.  The Veteran is competent to describe his right foot callus/blister.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses).  He is also competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between his current complaints regarding a right foot callus/blister and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Despite the foregoing, the June 2008 VA examiner did not consider or address the Veteran's report of a continuity of symptomatology.  Moreover, he did not provide any rationale for his opinion that the Veteran's present metatarsalgia of the right foot, secondary to a hyperkeratotic lesion at the head of the second metatarsal head, was not related to pain on his arches and calves in service.  In light of the foregoing, the Board finds the June 2008 VA examiner's opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Because VA undertook to provide a VA examination to evaluate the claimed foot disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Veteran should be afforded a new VA examination to evaluate his claimed right foot disorder.  

As regards the claim for an initial compensable rating for the service-connected lumbar spine disability, the Veteran was most recently afforded a VA examination to evaluate this disability in February 2010.  At that time, he reported that his low back disability had no effect on his occupation as a full-time security officer, as he endured the pain since he could not afford to lose days from work.  In an April 2010 statement, the Veteran reported that he was incapable of doing his job to the fullest because he got to the point where the pain in his back and leg caused him to have to find a place to rest.  He added that he did not feel he could inform his employer of his limitation because it might cause him to lose his employment.  During the November 2011 hearing, the Veteran testified that his low back disability had increased in severity since his last examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity of the Veteran's service-connected lumbar spine disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered

The February 2010 VA spine examination report notes that an April 2009 X-ray of the lumbar spine revealed degenerative changes at the L5-S1 disc level.  In both the June 2008 and February 2010 VA examination reports, the VA examiner indicated that the section pertaining to evaluation of intervertebral disc syndrome was inapplicable.  In light of the X-ray evidence of degenerative changes at the L5-S1 disc level, on remand, the VA examiner should specifically comment as to whether the Veteran experiences any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) associated with his service-connected lumbar spine disability.  

The Board further notes that, on VA spine examination in June 2008, the examiner noted that the Veteran had a slight decrease in touch sensation with paresthesias (tingling) over the anterolateral area of the left thigh.  The diagnoses following examination were lumbar strain, left meralgia paresthetica, diabetes mellitus type II, and central type obesity.  In light of these diagnoses, the RO granted service connection for lumbar strain with left meralgia paresthetica.  On VA spine examination in February 2010, the same VA examiner indicated that neurological examination was normal from the point of view of the spine, but that the Veteran had subjective tingling of the left thigh anterolaterally, possibly due to diabetic mononeuropathy.  He also noted that the Veteran had mechanical impingement (prominent abdomen) of the left femoral lateral cutaneous nerve not of spinal origin and had absent Achilles deep tendon reflexes, bilaterally, due to diabetes mellitus neuropathy.  The diagnoses following examination were low back strain, with underlying early degenerative joint disease at L5-S1, meralgia paresthetica, not related to the Veteran's spine, diabetes mellitus, and obesity.  In light of the February 2010 opinion regarding the Veteran's meralgia paresthetica, the VA examiner should clearly consider and address whether the Veteran has any neurological impairment associated with his lumbar spine disability.  

Additionally, during the June 2008 VA spine examination, the Veteran described an October 2003 injury in which he fell down stairs, injuring his knees and back.  In evaluating the service-connected lumbar spine disability, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected disability from those attributable to any post-service injuries, including the October 2003 injury described above.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Review of the claims file also reflects that there are outstanding treatment records which are potentially pertinent to the claims remaining on appeal.  

During the November 2011 hearing, the Veteran testified that he received VA treatment for his lumbar spine disability every six months.  The most recent VA treatment records currently associated with the claims file are dated in May 2008.  The Veteran's November 2011 testimony indicates that more recent treatment records are available.  As any records of VA treatment since May 2008 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the November 2011 hearing, the Veteran was asked whether he sought treatment for his claimed right foot disorder after separation from service, to which he responded, "I seek treatment at Scott and White."  While records of treatment from Scott and White, dated from April 1997 to April 2004 have been associated with the claims file, the Veteran's November 2011 testimony suggests that more recent treatment records from this private facility may be available.  

Additionally, the records from Scott and White currently associated with the claims file include an October 2003 Workers' Compensation Note, which reflects that the Veteran presented with a complaint of right lower back pain.  He gave a history of falling while going down stairs earlier that month.  The assessment was low back pain secondary to sacroiliitis with some possible nerve impingement.  The Veteran was to stay off work for three days.  This note suggests that there may be workers' compensation records which may be helpful in differentiating the Veteran's current disability attributable to his service-connected lumbar spine disability from any symptoms attributable to his October 2003 injury.  Thus, on remand, the AMC/RO should ask the Veteran to clarify whether he filed a workers' compensation claim regarding an October 2003 injury to the low back and, if so, request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the his claim for workers' compensation, as well as copies of all medical records underlying that determination.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and/or right foot.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for treatment records from the VA Central Texas Healthcare System (dated since May 2008), and from Scott and White (dated since April 2004).

2.  Ask the Veteran to clarify whether he filed a workers' compensation claim regarding an October 2003 injury to the low back.  If so, request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the claim for workers' compensation, as well as copies of all medical records underlying that determination and undertake appropriate action to obtain such documents.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current right foot disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any right foot disorder, to include hyperkeratosis.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  The examiner should specifically consider and address the Veteran's reports of having a callus/blister of the right foot since service (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected lumbar spine disability.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In undertaking a range of motion testing, the physician should indicate whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in the Veteran should be considered normal, even though it does not conform to the normal range of motion.  If such is the case, the physician must supply an explanation, as to why, in his or her assessment, the range of motion is normal for the Veteran.

The physician should identify all neurological impairment associated with the Veteran's lumbar spine disability, and should specifically consider and address the diagnoses of meralgia paresthetica.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

The physician should comment as to whether the Veteran experiences any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) associated with this service-connected lumbar spine disability.  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

In addition, the physician should comment upon whether the Veteran's lumbar spine disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

In evaluating the service-connected disability, physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected lumbar spine disability, from those attributable to any post-service injuries to the back, to include an October 2003 injury (discussed above).  If it is not medically possible to do so, the physician should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected lumbar spine disability.

The physician should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


